In a matrimonial action in which the parties were divorced by judgment entered October 11, 2001, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Orange County (McGuirk, J.), dated December 3, 2008, as denied her motion to vacate the judgment of divorce.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant failed to meet her burden of establishing that the plaintiff committed fraud, made a misrepresentation, or engaged in other misconduct sufficient to warrant vacatur of the judgment of divorce pursuant to CPLR 5015 (a) (3) (see Mohrmann v Lynch-Mohrmann, 24 AD3d 735 [2005]; Badgett v Badgett, 2 AD3d 379 [2003]; Pinto v Pinto, 286 AD2d 377 [2001]). Additionally, the defendant did not demonstrate a lack of subject matter jurisdiction warranting vacatur of the judgment pursuant to CPLR 5015 (a) (4) (see Domestic Relations Law § 230; Casey v Casey, 39 AD3d 579 [2007]). Mastro, J.P., Dickerson, Belen and Roman, JJ., concur.